Citation Nr: 0015259	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left arm and wrist injury currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1988 to 
June 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant contends, in essence, that he is entitled to an 
original disability rating in excess of 10 percent for 
residuals of a left arm and wrist injury.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the appellant's claim is 
well grounded because he has a service-connected left wrist 
and arm disability and has appealed the RO's initial grant of 
less-than-complete benefits.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Because the veteran's claim is well grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).

In this case the Board finds that the appellant underwent VA 
examination in November 1992.  This examination was more than 
7 years ago, and the Board finds that a more recent 
examination is required in order to comply with the duty to 
assist.  In addition, the Board finds that the appellant has 
complained of pain on motion.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The Board notes that the Supplemental Statement of the Case 
dated September 28, 1999 indicates that the appellant failed 
to appear for VA examination in October 1998.  However, the 
representative has argued that there is no evidence in the 
case file that the appellant was ever informed of this 
appointment, and the appellant did change addresses and 
properly notify VA in October 1997.  It is suggested that the 
veteran was unaware of the scheduled examination.  In light 
of this, the Board feels that another examination should be 
scheduled and the appellant notified of the time and place of 
the examination.

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999)

Overall, the Board finds that, after the above medical 
development has been completed, the RO must review the 
appellant's claim seeking an increased original disability 
rating for his left arm and wrist disability, fully 
explaining the reasons and bases for its determinations, with 
correct application of the pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:


1.  The appellant should be requested to 
identify all sources of recent treatment 
received for his service-connected left 
arm and wrist disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the appellant 
for a VA examination in order to assess 
the current nature and severity of his 
service-connected left arm and wrist 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, if 
necessary, and the examiner should review 
the results of any testing prior to 
completion of the report.  All current 
manifestations of the veteran's left arm 
and wrist disability should be determined 
and discussed, including any limitation 
of motion, or swelling.  Numerical values 
should be assigned to flexion and 
extension motion test results.  Whether 
or not, and to what degree, any 
limitation of motion is due to pain 
should be determined.  The examiner 
should also assess and discuss the 
existence and severity of any functional 
loss due to pain on motion, weakness, 
instability, incoordination, or other 
functional impairment, pursuant to 
DeLuca, supra.  The reasoning that forms 
the basis of the above opinions should be 
set forth.  

3.  Thereafter, the RO should review the 
claim of entitlement to an increased 
original disability rating for service-
connected left arm and wrist disability, 
based on all the evidence in the claims 
file.  All pertinent diagnostic codes 
under the Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4  (1999), 
should be considered.  The RO must 
provide a complete rationale for its 
decision.  Since the veteran appealed an 
initial assignment of a disability 
rating, the RO must also specifically 
address whether the veteran is entitled 
to a staged rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126  (1999).

4.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to further 
develop the record.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may adversely affectthe outcome of his claim.  
38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



